DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.  This Office Action is responsive to the Applicant's communication filed 11 August 2021.  In view of this communication, claims 1-20 are now pending in the application.
Priority
This application discloses and claims only subject matter disclosed in prior application no 15/908,865, filed 01 March 2018, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application constitutes a continuation.  
Disclosure
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim(s) 10 is/are objected to because of the following informalities:  
Claim 10 recites the term “the bearing tube” in line 1.  This term lacks proper antecedent basis in the claims, though it is not indefinite as it clearly refers to the “tube” recited previously.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1-4, 6-9, 12-17, and 19 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Rapp (US 2003/0178903 A1), hereinafter referred to as “Rapp”.
Regarding claim 1, Rapp discloses a brushless DC motor (fig. 1-7; ¶ 0003), comprising: 
a rotor [12] having a magnet [14] (fig. 7; ¶ 0036); 
a stator assembly [56] adapted to control movement of the rotor [12] (fig. 7; ¶ 0050; the stator contains winding [60]; energization of the winding is known to produce a magnetic field which interacts with and induces movement of the permanent magnet of the rotor); and 

    PNG
    media_image1.png
    658
    543
    media_image1.png
    Greyscale

a tube [20] provided between the rotor [12] and the stator assembly [56] (fig. 1-3, 7; ¶ 0037-0038), the tube [20] having at least a portion that is sufficiently magnetically transparent to allow a magnetic field to pass between the magnet [14] and the stator assembly [56] (¶ 0039; the sleeve is made of any one of several non-magnetic plastic materials, known to be non-magnetic).
Regarding claim 2, Rapp discloses the motor according to claim 1, as stated above, wherein the tube [20] is constructed of a substantially non-electrically conductive and/or non-magnetic material (¶ 0039; the sleeve is made of any one of several plastic materials, known to be non-electrically conductive and non-magnetic).
Regarding claim 3, Rapp discloses the motor according to claim 1, as stated above, wherein the tube [20] is constructed of a substantially thermally conductive material (¶ 0039; the sleeve is made of any one of several non-magnetic plastic materials, known to be thermally conductive).
Regarding claim 4, Rapp discloses the motor according to claim 1, as stated above, wherein the tube [20] includes structural and/or material properties that are sufficiently magnetically transparent to allow a magnetic field to pass between the magnet [14] and the stator assembly [56] (¶ 0039; the sleeve is made of any one of several non-magnetic plastic materials, known to be non-magnetic).
Regarding claim 6, Rapp discloses the motor according to claim 1, as stated above, further comprising a pair of bearings [16,18] to rotatably support the rotor [12] (fig. 1, 7; ¶ 0036-0037).
Regarding claim 7, Rapp discloses the motor according to claim 6, as stated above, wherein the bearings [16,18] include rolling element bearings, fluid bearings, and/or sleeve bearings (fig. 1, 7; ¶ 0038; the bearings shown are “roller bearings” which may also be formed at least as “hydraulic”, i.e. fluid, bearings).
Regarding claim 8, Rapp discloses the motor according to claim 6, as stated above, wherein the stator assembly [56] is provided along an exterior surface of the tube [20] and the bearings [16,18] are provided along an interior surface of the tube [20] to support the rotor [12] within a tube [20] interior (fig. 7; ¶ 0036-0037).
Regarding claim 9, Rapp discloses the motor according to claim 1, as stated above, wherein the tube [20] is constructed of ceramics, glass, polymers, filled (non-conductive) polymers, or reinforced polymers (¶ 0039; the sleeve is made of any one of several non-magnetic plastic materials, including various polymers).
Regarding claim 12, Rapp discloses a brushless DC motor (fig. 1-7; ¶ 0003), comprising: 
a rotor [12] (fig. 7; ¶ 0036); 
a magnet [14] provided to the rotor [12] (fig. 7; ¶ 0036); 
a pair of bearings [16,18] to rotatably support the rotor [12] (fig. 1, 7; ¶ 0036-0037);  
a stator assembly [56] that at least partly surrounds the rotor [12] and magnet [14] thereof, the stator assembly [56] adapted to control movement of the rotor [12] (fig. 7; ¶ 0050; the stator contains winding [60]; energization of the winding is known to produce a magnetic field which interacts with and induces movement of the permanent magnet of the rotor); and 

    PNG
    media_image1.png
    658
    543
    media_image1.png
    Greyscale

a bearing tube [20] having an exterior surface and an interior surface that defines a tube interior (fig. 1-3, 7; ¶ 0037-0038), 
wherein the stator assembly [56] is provided along the exterior surface of the tube [20] and the bearings [16,18] are provided along the interior surface of the tube [20] to support the rotor [12] and magnet [14] within the tube interior (fig. 7; ¶ 0036-0037).
Regarding claim 13, Rapp discloses the motor according to claim 12, as stated above, wherein the bearings [16,18] include rolling element bearings, fluid bearings, and/or sleeve bearings (fig. 1, 7; ¶ 0038; the bearings shown are “roller bearings” which may also be formed at least as “hydraulic”, i.e. fluid, bearings).
Regarding claim 14, Rapp discloses the motor according to claim 12, as stated above, wherein the tube [20] has at least a portion that is sufficiently magnetically transparent to allow a magnetic field to pass between the magnet [14] and the stator assembly [56] ((¶ 0039; the sleeve is made of any one of several non-magnetic plastic materials, known to be non-magnetic).
Regarding claim 15, Rapp discloses the motor according to claim 12, as stated above, wherein the bearing tube [20] is constructed of a substantially non-electrically conductive and/or non-magnetic material ((¶ 0039; the sleeve is made of any one of several plastic materials, known to be non-electrically conductive and non-magnetic).
Regarding claim 16, Rapp discloses the motor according to claim 12, as stated above, wherein the tube [20] is constructed of a thermally conductive material (¶ 0039; the sleeve is made of any one of several non-magnetic plastic materials, known to be thermally conductive).
Regarding claim 17, Rapp discloses the motor according to claim 12, as stated above, wherein the tube [20] includes structural and/or material properties that are sufficiently magnetically transparent to allow a magnetic field to pass between the magnet [14] and the stator assembly [56] (¶ 0039; the sleeve is made of any one of several plastic materials, known to be non-magnetic).
Regarding claim 19, Rapp discloses the motor according to claim 12, as stated above, wherein the bearing tube [20] is constructed of ceramics, glass, polymers, filled (non-conductive) polymers, or reinforced polymers (¶ 0039; the sleeve is made of any one of several plastic materials, including various polymers).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claim(s) 5 and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rapp in view of Surjaninoff (US 2,128,544 A), hereinafter referred to as “Surjaninoff”.
Regarding claim 5, Rapp discloses the motor according to claim 4, as stated above, wherein the tube [20] sufficiently allows a magnetic field to pass through it ((¶ 0039; the sleeve is made of any one of several plastic materials, known to be non-electrically conductive and non-magnetic).  
Rapp does not disclose that the tube [20] is perforated.
Surjaninoff discloses an electric motor comprising a rotor [2] and a stator assembly [1], having a tube [3] provided between the rotor [2] and the stator assembly [2] (fig. 1-5; page 1, col. 2, lines 43-55), wherein the tube [3] is sufficiently perforated to allow a magnetic field to pass through it (page 2, col. 1, line 68 to page 2, col. 2, line 4).
It would have been obvious to one or ordinary skill in the art when the invention was made to implement the tube of Rapp having perforations as taught by Surjaninoff, in order to increase the magnetic permeability of the tube while at the same time reducing magnetic leakage between the rotor and the stator (page 2, col. 2, lines 11-40 of Surjaninoff).

    PNG
    media_image2.png
    444
    675
    media_image2.png
    Greyscale

Regarding claim 18, Rapp discloses the motor according to claim 17, as stated above, wherein the tube [20] sufficiently allows a magnetic field to pass through it ((¶ 0039; the sleeve is made of any one of several plastic materials, known to be non-electrically conductive and non-magnetic).  
Rapp does not disclose that the tube [20] is perforated.
Surjaninoff discloses an electric motor comprising a rotor [2] and a stator assembly [1], having a tube [3] provided between the rotor [2] and the stator assembly [2] (fig. 1-5; page 1, col. 2, lines 43-55), wherein the tube [3] is sufficiently perforated to allow a magnetic field to pass through it (page 2, col. 1, line 68 to page 2, col. 2, line 4).
It would have been obvious to one or ordinary skill in the art when the invention was made to implement the tube of Rapp having perforations as taught by Surjaninoff, in order to increase the magnetic permeability of the tube while at the same time reducing magnetic leakage between the rotor and the stator (page 2, col. 2, lines 11-40 of Surjaninoff).
Claim(s) 10 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rapp in view of Yashiro (US 5,168,186 A), hereinafter referred to as “Yashiro”.
Regarding claim 10, Rapp discloses the motor according to claim 9, as stated above.  Rapp does not disclose that the bearing tube [20] is constructed of stabilized zirconia.
Yashiro discloses an electric motor comprising a rotor [28] and a stator assembly [27], having a bearing tube [21] provided between the rotor [28] and the stator assembly [27] (fig. 8; col. 4, lines 35-62), wherein the bearing tube [21] is constructed of stabilized zirconia (col. 4, lines 1-17).
It would have been obvious to one or ordinary skill in the art when the invention was made to form the bearing tube of Rapp from stabilized zirconia as taught by Yashiro, in order to provide a high electrical resistivity improving electrical insulation between the rotor and the stator as well as providing high wear resistance and good mechanical strength (col. 4, lines 1-17 of Yashiro) thereby improving the longevity and durability of the motor.

    PNG
    media_image3.png
    364
    688
    media_image3.png
    Greyscale

Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 20, Rapp discloses the motor according to claim 19, as stated above.  Rapp does not disclose that the bearing tube [20] is constructed of stabilized zirconia.
Yashiro discloses an electric motor comprising a rotor [28] and a stator assembly [27], having a bearing tube [21] provided between the rotor [28] and the stator assembly [27] (fig. 8; col. 4, lines 35-62), wherein the bearing tube [21] is constructed of stabilized zirconia (col. 4, lines 1-17).
It would have been obvious to one or ordinary skill in the art when the invention was made to form the bearing tube of Rapp from stabilized zirconia as taught by Yashiro, in order to provide a high electrical resistivity improving electrical insulation between the rotor and the stator as well as providing high wear resistance and good mechanical strength (col. 4, lines 1-17 of Yashiro) thereby improving the longevity and durability of the motor.
Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claim(s) 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rapp in view of Brown (US 4,930,201 A), hereinafter referred to as “Brown”.
Regarding claim 11, Rapp discloses the motor according to claim 9, as stated above.  Rapp does not disclose that the bearing tube [20] is constructed of fiberglass, carbon, or boron.
Brown discloses an electric motor comprising a rotor [10] and a stator assembly, having a bearing tube [14] provided between the rotor [10] and the stator assembly (fig. 1; col. 1, line 65 to col. 2, line 3), wherein the bearing tube [14] is constructed of fiberglass, carbon, or boron (col. 2, lines 3-10).

    PNG
    media_image4.png
    378
    407
    media_image4.png
    Greyscale

It would have been obvious to one or ordinary skill in the art when the invention was made to form the bearing tube of Rapp from fiberglass, carbon, or boron as taught by Brown, in order to provide a sleeve with a low coefficient of thermal expansion (col. 2, lines 11-43 of Brown) thereby preventing undesirable contact or separation between components of the motor.
Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Prior art:
Van Dine (US 2003/0146670 A1) discloses an electric motor comprising a bearing tube made of fiberglass, carbon, or boron.
Litzenberg (US 4,065,231) disclose an electric motor comprising a bearing tube formed with perforations.
White (US 3,138,105) discloses an electric motor comprising a bearing tube housing a rotor supported by fluid bearings.
Carter (US 2,875,694) discloses an electric motor comprising a bearing tube housing a rotor supported by bearings, the bearing tube disposed between the rotor and the stator assembly.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael Andrews/
Primary Examiner, Art Unit 2834